[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE:  MOTION FOR CONTEMPT
In this post-judgment proceeding, plaintiff Kathleen A. Berger claims defendant Dennis J. Berger has failed to pay alimony, child support and educational expenses pursuant to the parties' separation agreement, which the court incorporated by reference into the judgment. After considering the parties claims, this CT Page 5306 court concludes that the defendant is obligated to pay one-half of Matthew Berger's college expenses at the University of Rhode Island. The defendant owes $12,300 for college expenses.
This court further concludes that the parties conduct clearly demonstrates that the parties intended the periodic alimony payments due under the escalation clause (paragraph 2.2 of the separation agreement) are to be paid throughout the year which follows the year defendant earned the income upon which the additional periodic alimony is based. Thus, the defendant does not owe $22,000, as claimed by the plaintiff. He is, however, $2,226.00 in arrears.
The arrearage did not arise under circumstances which would justify a finding of contempt. The defendant is ordered to pay the arrearages within sixty days.
GEORGE N. THIM, JUDGE